Citation Nr: 1740511	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at hearing held in February 2017 via videoconference.  The record contains a transcript of the hearing.

The record was held open following the 2017 Board hearing to allow the Veteran to submit additional evidence, which he did in April 2017.  Although evidence has been received subsequent to the final consideration of the claims by the RO, the Veteran waived RO consideration of that evidence.  See August 2017 waiver.  The Board may consider the issues on appeal.  See 38 C.F.R. § 20.1304 (c) (2016).


FINDINGS OF FACT

1.  In November 2008, the RO denied entitlement to service connection for bilateral hearing loss, tinnitus, and degenerative disc disease of the lumbar spine.  The Veteran did not appeal that determination or submit new and material evidence within one year.

2.  Evidence received since the most recent denial of the Veteran's claim for service connection for tinnitus and hearing loss is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's claims.

3  Evidence received since the most recent denial of the Veteran's claim for service connection for degenerative disc disease is not new and material because it is cumulative and/or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.

4.  Tinnitus is not shown in service or for many years after service, and it is not etiologically related to service, to include acoustic trauma in service.

5.  The Veteran is not shown to have hearing loss in his left ear for VA purposes and his right ear hearing loss is not etiologically related to service, to include acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and degenerative disc disease of the lumbar spine, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for reopening the claim of entitlement to service connection for degenerative disc disease have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303,  (2016).

6.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Standards and Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision were initially provided to the Veteran in the August 2013 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated in exhaustive detail here.

New and Material Evidence, Generally

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and Material Evidence, Tinnitus

In a November 2008 rating decision the RO denied the Veteran's claim of service connection for tinnitus on the basis that the evidence submitted did not show a diagnosis.  This decision was not appealed and became final.

In October 2011, the Veteran was afforded a VA examination to determine the nature and etiology of tinnitus.  The Veteran was diagnosed with bilateral tinnitus.  The examiner noted that the Veteran's entrance examination showed his hearing as within normal limits bilaterally between 500-6000 Hertz, and, that the Veteran's exit examination showed similar findings.  However, the examiner did recognize that the Veteran had noise exposure in the military as a cook (the RO has also conceded noise exposure).  The examiner ultimately concluded that the Veteran's date and circumstances of tinnitus onset do not match the period of military service.  Rather, presbycusis (age-related hearing loss) and unprotected occupational and recreational (working at a machine shop and hunting) noise exposure are more likely the cause of the Veteran's hearing loss.

In December 2011 the Veteran filed a notice of disagreement with a November 2011 rating decision wherein he included additional lay evidence in support of his claim.  The Veteran reasserted his contention that his tinnitus is due to "...over extensive risk exposure to high density noise levels on the range five days a week..."  The Veteran also asserted that neither his motorcycle nor his work as a machinist contributed to his tinnitus.

The Veteran also attended a video hearing in February 2017 wherein he testified regarding his tinnitus.  According to the Veteran's testimony, one of his duties as a cook was to deliver food to the rifle ranges twice a day and five times per week.  This particular task involved setting up cooking equipment near the rifle range, without ear protection, while soldiers rotated between training on the range and eating.  The Veteran also stated that a VA doctor linked his tinnitus to military service and the record was held open in order for the Veteran to provide the medical records reflecting the positive medical opinion.  To date, the Veteran has not submitted a positive medical opinion linking his tinnitus to military service.

Following the hearing, the Veteran submitted the results of a hearing examination from Knoblach Hearing Care conducted in February 2017.  Dean Knoblach, a hearing instrument specialist, noted that the Veteran reported having bilateral tinnitus for the past seven or eight years.  It was noted that the Veteran's static tinnitus sound he reports is that of a wine glass "ting" and the center frequency for the "ting" is 3000 Hz bilaterally.  The examiner did not opine as to the etiology of the Veteran's tinnitus.

The Board finds the evidence submitted by the Veteran to be new and material.  This evidence is "new" as it had not been previously submitted to agency decision makers.  Further, the evidence, if considered credible as it must be for purposes of reopening, could establish a nexus between the Veteran's tinnitus and military service; thus the new evidence relates to unestablished facts necessary to substantiate the claim.  Therefore, the newly-submitted evidence is also material.  In sum, the Veteran has satisfied the requirements of 38 C.F.R. § 3.156 to reopen his claim of service connection for bilateral tinnitus.

New and Material Evidence, Bilateral Hearing Loss

In a November 2008 rating decision the RO denied the Veteran's claim of service connection for bilateral hearing loss on the basis that the evidence submitted did not show a diagnosis.  This decision was not appealed and became final.

In October 2011, the Appellant was afforded a VA examination to determine the nature and etiology of the Veteran's alleged hearing loss.  The examination revealed normal sloping to moderately severe sensorineural hearing loss for the right ear and normal sloping to mild sensorineural hearing loss for the left ear.  The Veteran was diagnosed with asymmetrical sensorineural hearing loss.  The examiner noted that the Veteran's entrance examination showed the Veteran's hearing as within normal limits bilaterally between 500-6000 Hertz, and, that the Veteran's exit examination showed similar findings.  

In December 2011 the Veteran filed a notice of disagreement with a November 2011 rating decision wherein he included additional lay evidence in support of his claim.  The Veteran reasserted his contention that his hearing loss is due to "...over extensive risk exposure to high density noise levels on the range five days a week..."  The Veteran also asserted that neither his motorcycle nor his work as a machinist contributed to his hearing loss.

The Veteran also attended a video hearing in February 2017 wherein he testified regarding his bilateral hearing loss.  According to the Veteran's testimony, one of his duties as a cook was to deliver food to the rifle ranges twice a day and five times per week.  This particular task involved setting up cooking equipment near the rifle range, without ear protection, while soldiers rotated between training on the range and eating.

Following the hearing, the Veteran submitted the results of a hearing examination from Knoblach Hearing Care conducted in February 2017.  Following the examination, the examiner ultimately concluded that "this hearing loss is consistent with the type acoustic trauma that could possibly be linked to his military service as a cook (with no ear protection) on a firing range." [sic].  The results of the examination will be discussed in greater detail below.

The Board finds the evidence submitted by the Veteran to be new and material.  This evidence is "new" as it had not been previously submitted to agency decision makers.  Further, the evidence, if considered credible as it must be for purposes of reopening, could establish a nexus between the Veteran's bilateral hearing loss and military service; thus the new evidence relates to unestablished facts necessary to substantiate the claim.  Therefore, the newly-submitted evidence is also material.  In sum, the Veteran has satisfied the requirements of 38 C.F.R. § 3.156 to reopen his claim of service connection for bilateral tinnitus.

New and Material Evidence, Degenerative Disc Disease

In a November 2008 rating decision the RO denied the Veteran's claim of service connection for degenerative disc disease on the basis that the evidence submitted did not show the Veteran's back condition was related to service.  This decision was not appealed and became final.

The Veteran's entrance and exit examination records were submitted by the Veteran in July 2014 and show no complaints of back pain on enlistment, or separation.

The results of an October 2008 compensation and pension examination note that the Veteran complained of back pain in May 1969 and August 1969, during service.  It was also noted that the Veteran hurt his back on the job lifting something heavy "approximately 10 years ago."

In April 2011 the Veteran received a spinal examination from a private physician, Dr. Timothy Terlep, and radiographic studies of the cervical, thoracic, and lumbosacral spinal regions were performed and evaluated.  The Veteran's complaints included numbness, stiffness, and tingling in his back.  The testing revealed that the lumbosacral spine was in normal alignment with no lateral offset or spinous rotation seen.  There was evidence of moderate intervertebral disc space narrowing at the L1-L2 segment level.  The disc space was mildly decreased at the L5-S1 level.  Posterior intervertebral disc wedging was observed at the L1-L2 levels and osteoarthritis was present over the anterior elements of the L1, L2, L3, and L4 lumbar vertebral levels.  The physician's clinical impression was lumbar disc displacement without myelopathy, lumbar radiculitis/neuritis, and lumbar facet syndrome.

The Veteran was afforded an in-person VA examination in August 2013 wherein the examiner reviewed the Veteran's claims file.  The examination confirmed the Veteran's diagnosis of degenerative disc disease of the lumbar spine, with associated weakened movement and pain on movement.  The examiner ultimately concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based his conclusion on the fact that the Veteran was discharged from service in 1971 but was not diagnosed with degenerative disc disease of the lumbar spine until 30 years later.  The examiner also pointed out that degenerative back conditions are "multifactorial."

In a January 2014 statement, the Veteran alleged his back condition resulted from a fall on a slippery kitchen floor, where his back hit a stainless steel table before he fell to the floor.

In April 2017 the Veteran, via his representative, submitted additional medical evidence from Dr. Liudmila Buell of the JSA Medical Group.  The letter confirms that the Veteran is receiving ongoing medical care relating to his back disability and that the pain caused by his disability affects daily activities.  The letter is silent as to etiology of the condition.
In sum, the Veteran has submitted new evidence that shows he has a current back disability for which he receives ongoing treatment.  However, the Veteran's diagnosis of degenerative disc disease of the lumbar spine is not in contention.  As explained in the Veteran's initial denial of service connection in November 2008, the element of service connection the evidence of record fails to establish is a link, or nexus, between the Veteran's degenerative disc disease and military service.  Further, the new evidence is not material because it does not relate to unestablished facts necessary to substantiate the claim, i.e. a nexus.  Thus, the Veteran has not satisfied the requirements of 38 C.F.R. § 3.156 to reopen his claim of service connection for degenerative disc disease based on new and material evidence.

Service Connection, Tinnitus

The Veteran asserts that he has bilateral tinnitus due to acoustic trauma while serving on active duty.  Specifically, the Veteran claims that his duties as a cook required him to come within close proximity to firing ranges where he was regularly exposed to gunfire.  The Veteran's service records showed that his military occupation was that of a cook, thus, exposure to acoustic trauma has been conceded in this case.

The Veteran's service treatment records have been associated with the claims file and appear to be complete.  The Veteran's entrance examination, performed in May 1968, does not note any hearing abnormalities and he was qualified for enlistment.  The Veteran's ears and ear drums were noted as "normal" upon separation.

The Veteran's outpatient VA treatment records have been associated with the file.  Treatment records from the Bay Pines VAMC dated January 1997 to July 2013 are silent for any complaints, treatments, or diagnosis of tinnitus.

In April 2011 a private examiner, Dr. Daniel Vincent, performed a hearing loss and tinnitus examination.  Dr. Vincent noted the Veteran's complaints of a "humming noise" affecting both ears.  The examiner found that the Veteran had mild to moderate high frequency sensorineural healing loss associated with humming tinnitus.  Dr. Vincent did not opine as to the etiology of the Veteran's tinnitus.

In October 2011, the Veteran was afforded a VA examination to determine the nature and etiology of the Veteran's tinnitus.  The Veteran was diagnosed with bilateral tinnitus.  The examiner noted that the Veteran's entrance examination showed the Veteran's hearing as within normal limits bilaterally between 500-6000 Hertz, and, that the Veteran's exit examination showed similar findings.  However, the examiner did recognize that the Veteran had noise exposure in the military as a cook (the RO has also conceded noise exposure).  The examiner ultimately concluded that the Veteran's date and circumstances of tinnitus onset do not match the period of military service.  Rather, presbycusis (age-related hearing loss) and unprotected occupational and recreational (working at a machine shop and hunting) noise exposure are more likely the cause of the Veteran's hearing loss.

In December 2011 the Veteran filed a notice of disagreement with a November 2011 rating decision wherein he included additional lay evidence in support of his claim.  The Veteran reasserted his contention that his tinnitus is due to "...over extensive risk exposure to high density noise levels on the range five days a week..."  The Veteran also asserted that neither his motorcycle nor his work as a machinist contributed to his tinnitus.  As previously stated, acoustic trauma during service has been conceded in this case, and, the record does not indicate that the Veteran has the specialized expertise to trace the etiology of his tinnitus to service.  Though the Veteran is competent to report his experiences during service, the Board has assigned more probative weight to the medical evidence of record as to the etiology of the Veteran's condition.

The Veteran also attended a video hearing in February 2017 wherein he testified regarding his tinnitus.  According to the Veteran's testimony, one of his duties as a cook was to deliver food to the rifle ranges twice a day and five times per week.  This particular task involved setting up cooking equipment near the rifle range, without ear protection, while soldiers rotated between training on the range and eating.  The Veteran also stated that a VA doctor linked his tinnitus to military service and the record was held open in order for the Veteran to provide the medical records reflecting the positive medical opinion.  To date, the Veteran has not submitted a positive medical opinion linking his tinnitus to military service.

Following the hearing, the Veteran submitted the results of a hearing examination from Knoblach Hearing Care conducted in February 2017.  Dean Knoblach, a hearing instrument specialist, noted that the Veteran reported have bilateral tinnitus for the past seven or eight years.  The examiner did not opine as to the etiology of the Veteran's tinnitus.

The evidence of record is silent for a positive nexus opinion linking the Veteran's diagnosed tinnitus to military service.  The only nexus opinion of record, supported by adequate reasons and bases as well as a review of the claims file, states that the Veteran's tinnitus is not the result of military service and is most likely the result of presbycusis (age related hearing loss) and unprotected occupational and recreational noise exposure.  Thus, the Board finds that the Veteran's tinnitus is not related to military service and the claim for service connection must therefore be denied.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Veteran's claim of entitlement to service connection for a tinnitus is denied.

Service Connection, Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss due to acoustic trauma while serving on active duty.  Specifically, the Veteran claims that his duties as a cook required him to come within close proximity to firing ranges where he was regularly exposed to gunfire.  The Veteran's service records showed that his military occupation was that of a cook, thus, exposure to acoustic trauma has been conceded in this case.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records have been associated with the claims file and appear to be complete.  The Veteran's entrance examination, performed in May 1968, does not note any hearing abnormalities and was qualified for enlistment.  His audiometer results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
5
5
10
5

The Veteran's separation examination, performed in May 1971, does not note any hearing abnormalities and was qualified for separation.  His audiometer results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
15
15
15
15
15

In February 1970, the Veteran had an infected ear lobe and a cyst was removed, but, there are no reports of hearing loss or any treatment associated with hearing loss during service.

The Veteran's outpatient VA treatment records have been associated with the file.  Treatment records from the Bay Pines VAMC dated January 1997 to July 2013 are silent for any complaints, treatments, or diagnosis of hearing loss.

In April 2011 Dr. Daniel Vincent sent correspondence to VA wherein he detailed the results of the Veteran's hearing loss evaluation.  Dr. Vincent performed a complete audiometric evaluation and revealed the Veteran had a mild to moderate down sloping high frequency sensorineural hearing loss above 2000 Hz, with pure tone average in the left ear of 20 dB and in the right ear of 23 dB.  Speech discrimination scores were 96 percent in the right ear and 96 percent in the left ear at 30 dB hearing level above speech reception threshold.  Dr. Vincent did not opine as to the etiology of the Veteran's hearing loss.

The Veteran was afforded a VA audiological evaluation in October 2011.  The below audiological evaluation was performed using the Maryland CNC, as is required by VA's regulations.  38 C.F.R. § 4.85.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
55
LEFT
20
25
25
30
30

Speech audiometry revealed a speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  The above evaluation results show that the Veteran does not have hearing loss in his left ear for VA purposes.  The evaluation does show that the Veteran has hearing loss in his right ear for VA purposes, but, the examiner did not provide a link, or nexus, between the Veteran's right ear hearing loss and military service.  The examiner ultimately found that the date and circumstances of the Veteran's hearing loss onset do not match his period of military service, and, that presbycusis and unprotected occupational and recreational noise exposure were more likely the cause of the Veteran's hearing loss.

The Veteran also submitted evidence from Knoblach Hearing Care, including an examination conducted in February 2017.  Dean Knoblach, a hearing instrument specialist, noted that the Veteran's bilateral unaided word discrimination was 70 percent in quiet and 30 percent with competing ambient room noise.  Audiometric results revealed a mild-sloping to moderately severe sensorineural healing loss in the left ear and mild-sloping to severe sensorineural hearing loss in the right ear.  Following the examination, the examiner ultimately concluded that "this hearing loss is consistent with the type acoustic trauma that could possibly be linked to his military service as a cook (with no ear protection) on a firing range." [sic].

The Board notes that the record contains several separate etiology opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Veteran received a medical opinion from a private examiner, Dean Knoblach, stating that the Veteran's hearing loss is consistent with hearing loss that could possibly be linked to his military service as a cook.  Unfortunately, the private examiner did not provide any reasons and bases for his conclusion, nor did he indicate that he reviewed the Veteran's claims file.  In comparison, the VA audiologist reviewed the claims file and the medical records prior to the examination of the Veteran.  Further, the VA examiner found that the Veteran's hearing loss was not due to military service, and, as reasoning, stated that the date and circumstances of the Veteran's hearing loss onset do not match the Veteran's period of military service.  The Board therefore finds the medical opinion of the VA audiologist to be more probative than that of the private examiner because the VA audiologist reviewed the claims file and provided adequate reasons and bases for her findings and conclusions.  The VA examiner also provided a more definitive opinion, while the private opinion was speculative in nature (could possibly).

The Board finds that the record is absent any probative medical evidence that links the Veteran's hearing loss to military service.  The Veteran does not have hearing loss in his left ear for VA purposes and the weight of the evidence is against finding that the Veteran's right ear hearing loss is due to military service.  Presbycusis and unprotected occupational and recreational noise exposure are the more likely causes of the Veteran's hearing loss and the claim must be denied.


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, the claim is reopened.  To that extent only, the appeal is granted.

As new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, the claim is reopened.  To that extent only, the appeal is granted.

The request to reopen the previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine based on new and material evidence is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


